Per Curiam.
The sole question here is whether the trial court properly granted a motion for directed verdict in favor of the driver of an automobile that struck a small boy about two years old in a residential area. The child’s mother testified that she saw the child coming out of a driveway across the street, when the car was approximately 30 feet away. The child had not been playing in the street, nor were there other children around. He had taken only one or two steps when he was struck by the right front bumper of the car. The police officer who investigated the case testified that the driver said he was driving at about 15 miles per hour and stopped almost immediately. We think there was no evidence to show negligence on the part of the driver. The case falls squarely in the pattern of Richardson v. Scott, 232 Md. 490, and the cases there cited.

Judgment affirmed, with costs.